Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered December 5, 2000, convicting him of attempted criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the Supreme Court (see, People v Ramsingh, 267 AD2d 406). The Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea (see, People v Garcia, 92 NY2d 869; People v Marzocco, 278 AD2d 515; People v Eschenberg, 275 AD2d 719). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.